DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Haglund substantially discloses the claimed invention except that Haglund does not explicitly disclose that said number of perforation holes comprise hundreds of perforation holes, and does not disclose first and second end caps at first and second ends, respectively, of each rib. Haglund in view of Thein and/or Geiter discloses all of the claim limitations as discussed below.
Haglund discloses a number of perforation holes (10; see at least Fig. 2); and in which said number of perforation holes are located between said ribs (see ribs 56, Fig. 11) and restrict air flow between said heat source and said ribs suppressing flames from reaching the food being cooked and from flaring up from drippings (i.e. the non-perforated portions between said ribs would restrict air flow between said heat source and said ribs suppressing flames from reaching the food being cooked and from flaring up from drippings ); the channels (i.e. the channels between said ribs 56, see Fig. 11
Haglund does not disclose that said number of perforation holes comprise hundreds of perforation holes. 
Nonethelss, Haglund states at col. 6, line 57 through col. 7, line 11: “It has been determined by experimentation that the overall area of the vent holes 10 should preferably be in the range of from about ten percent (10%) to about twenty-five percent (25%) of the total area of the planar base 4 in order to maximize performance of the grid element 2. This range has proven to provide a good balance between openings through which the hot combustion gases can pass upwardly and a base which can collect a certain amount of hot dripping fat from meat which has been cooked on the grid element 2. If the base 4 collects too much fat, then the fat can ignite which chars the meat resting on the grill rails 8. Also, if an excessive area is provided by the vent holes 10, then it is possible for flames originating from below the base 4 to pass upwardly through the vent holes 10 and char the meat being cooked on the grill rails 8. A minimum area of solid base 4 is also desirable in order to collect fat and other juices dripping from the meat and other food products being cooked on the grid element 2. The hot base 4 cooks the dripping fat and juices, and generates a certain amount of smoke and flavored gases which provide a " barbecue-type" flavor to the meat and other food products.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Haglund wherein said number of perforation holes comprise hundreds of perforation holes, since it has been held that discovering an optimum value of a result effective variable (i.e. the size & number of vent holes which collectively comprise the desired area of the vent holes, from about ten percent (10%) to about twenty-five percent (25%) of the total area of the planar base 4) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In other words, Haglund does not limit the number of holes or the size of the holes e.g. hundreds of holes), the smaller the size of the holes the larger the number of holes necessary to arrive at the desired about ten percent (10%) to about twenty-five percent (25%) of the total area of the planar base, thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Haglund wherein said number of perforation holes comprise hundreds of perforation holes sized to comprise from about ten percent (10%) to about twenty-five percent (25%) of the total area of the planar base.
Furthermore, Thein teaches a similar cooking grill and grate (i.e. a cooking surface 30, see also paragraph 0017) having hundreds of perforation holes (30A, see Fig. 2 showing hundreds of perforation holes). 
Further yet, Geiter teaches a perforated body/element/member (10), between a heat source and an item being cooked, having hundreds of perforation holes (30, see col. 4, lines 20-40: “the density of cells per square inch ranges from approximately 16 cells per square inch to 200 cells per square inch.”); restricting air flow between said heat source and a cooking surface suppressing flames from reaching the food being cooked and from flaring up from drippings (see again col. 4, lines 20-40: “If the density of cells is less than 16 cells per square inch, there will be a greater tendency for flame flare-up to occur.”).
In summary, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Haglund wherein said number of perforation holes comprise hundreds of perforation holes as taught and/or suggested by Thein and/or . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haglund (US 5,105,725) in view of Thein (US 2004/0154478 A1) and/or Geiter (US 4,896,652). 
Regarding Claims 1-9 and 11-13, Haglund discloses a cooking grill, comprising: a housing (18) having a cavity; a heat source (20) mounted within the cavity of the housing; and a cooking surface (2), supported in the housing at a position above the heat source, the cooking surface comprising a perforated metallic plate including a plurality of sections of perforation holes (10) wherein a plurality of said perforation holes are defined through planar surfaces of a single sheet of heat resistant material, and a plurality of non-perforated  inverted u-shaped cooking surface ribs (see 56, Fig. 11) configured to support food positioned above the perforated plate exposed between the ribs, said perforated plate and ribs formed from a single sheet of planar heat resistant material such that said plate and said ribs form a unitary structure (see at least Fig. 11, see also col. 10, lines 46-55); wherein the plurality of cooking surface ribs are arranged in a substantially parallel configuration (see Fig. 11); further comprising at least one cooking surface rib support structure on the grill housing (see Fig. 3; see also col. 7, lines 49-54); including a plurality of cooking surface rib support structures within said housing for supporting said cooking surface above the heat source (see again Fig. 3); in which said cooking ribs have an not shown), thereby creating a box like space in which air flow is substantially restricted and flames are suppressed (see col. 6, line 57 through col. 7, line 11: “It has been determined by experimentation that the overall area of the vent holes 10 should preferably be in the range of from about ten percent (10%) to about twenty-five percent (25%) of the total area of the planar base 4 in order to maximize performance of the grid element 2. This range has proven to provide a good balance between openings through which the hot combustion gases can pass upwardly and a base which can collect a certain amount of hot dripping fat from meat which has been cooked on the grid element 2. If the base 4 collects too much fat, then the fat can ignite which chars the meat resting on the grill rails 8. Also, if an excessive area is provided by the vent holes 10, then it is possible for flames originating from below the base 4 to pass upwardly through the vent holes 10 and char the meat being cooked on the grill rails 8. A minimum area of solid base 4 is also desirable in order to collect fat and other juices dripping from the meat and other food products being cooked on the grid element 2. The hot base 4 cooks the dripping fat and juices, and generates a certain amount of smoke and flavored gases which provide a " barbecue-type" flavor to the meat and other food products.
However, Haglund does not explicitly disclose hundreds of perforation holes; and in which said hundreds of perforation holes are located between said ribs and restrict air flow between said heat source and said ribs suppressing flames from reaching the food being cooked and from flaring up from drippings; the channels, collectively, defining said hundreds of perforation holes; wherein the perforated plate has side walls; further comprising: first and second end caps at first and second ends, respectively, of each of said ribs.
Nonetheless, Thein teaches a cooking grill comprising: a cooking surface (30) having hundreds of perforation holes (30A, see Fig. 2 showing hundreds of perforation holes); and in which said hundreds of perforation holes are located between said ribs (see paragraph 0013: “One embodiment is to have ribs or creases pressed into the metal.”) and restrict air flow between said heat source and said ribs suppressing flames from reaching the food being cooked and from flaring up from drippings (see at least the Abstract: “The holes restrict the flow of hot air and gases reaching the food being cooked so that flare-up flames cannot get through but are forced to spread out so that they cannot singe or burn but still add flavor to the food being cooked.”); wherein the perforated plate has side walls (see paragraph 0013: “Another embodiment is to mount the present invention inside a metal frame (not shown).” The metal frame comprising the side walls); further comprising: first and second end caps at first and second ends, respectively, of each of said ribs (see again paragraph 0013: “Another embodiment is to mount the present invention inside a metal frame (not shown).” The metal frame comprising the first and second end caps).
In addition, or in the alternative, Geiter teaches a cooking grill comprising a cooking surface (10; deemed a cooking surface in the sense that surface element 10 assists the cooking process) having hundreds of perforation holes (30, see col. 4, lines 20-40: “the density of cells per square inch ranges from approximately 16 cells per square inch to 200 cells per square inch.”); and restrict air flow between said heat source and said cooking surface suppressing flames from reaching the food being cooked and from flaring up from drippings (see again col. 4, lines 20-40: “If the density of cells is less than 16 cells per square inch, there will be a greater tendency for flame flare-up to occur.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Haglund to comprise hundreds of perforation holes; and in which said hundreds of perforation holes are located between said ribs and restrict air flow between said heat source and said ribs suppressing flames from reaching the food being cooked and from flaring up from drippings; the channels, collectively, defining said hundreds of perforation holes; wherein the perforated plate has side walls; further comprising: first and second end caps at first and second ends, respectively, of each of said ribs as taught and/or suggested by Thein and/or Geiter, since such a modification would restrict the flow of hot air and gases reaching the food being cooked so that flare-up flames cannot get through but are forced to spread out so that they cannot singe or burn but still add flavor to the food being cooked (see again Thein, the Abstract) and larger perforations per square inch would increase the likelihood of flame flare-up (see again Geiter, col. 4, lines 20-40). 
Regarding Claims 14-17, Haglund discloses that said ribs can be formed or shaped by means of any suitable press rolls and dies (see Haglund, col. 10, lines 47-55); and Thein teaches that ribs can be formed by a pressing and stamping methods (see Thein, paragraphs 0013 and 0018). Therefore, it would have been obvious to one having ordinary skill in the art before the 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE A PEREIRO/Primary Examiner, Art Unit 3799